DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, Ll. 7: the phrase “the information extracted” is suggested to be changed to -- the predetermined information extracted --.  This same issue is present in claims 2-6, 8 and 11-15.  Claims 2-13 are objected based on their dependency.
Claim 4, ll. 5, 6: the phrase “the pattern is suggested to be changed to -- the predetermined pattern --.  Claims 5, 7 and 8 have this same issue.     
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear that the server itself performs a predetermined process after receiving information from the client terminal.  Based on this appearing absent from the specification, claim 13 fails to comply with the written description requirement based on the language of “at least one server processor is configured to execute, …., the predetermined processing based on the information received from the server.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “at least one server processor is configured to execute, …., the predetermined processing based on the information received from the server.”  This 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Mochizuki (US Pub 2014/0119614).

AMENDMENTS TO THE CLAIMS  
This listing of claims will replace all prior versions and listings of claims in the application:  
LISTING OF CLAIMS:  

Re claim 1: Mochizuki teaches an information processing device, comprising at least one processor configured to: 
acquire a photographed image photographed by a camera capable of photographing a target image including predetermined information (e.g. a camera is used to capture an image, and the image includes metadata that is considered as the predetermined information, which is disclosed on ¶ [33], [35] and [36].); 

[0033] The image acquisition unit 110 acquires a dish image obtained by shooting a single or multiple dishes. For example, if the information processing apparatus 100 is a terminal apparatus, the image acquisition unit 110 is realized as a camera (imaging unit) that shoots a dish image. Alternatively, the image acquisition unit 110 may be realized as a communication device that receives a dish image shot by an apparatus having a camera installed therein. In that case, the communication apparatus receives a dish image from another apparatus that is connected, for example, through a home network and owned by a user. Meanwhile, if the information processing apparatus 100 is a server, the image acquisition unit 110 is realized, for example, as a communication device that receives a dish image from a client terminal apparatus connected through a network.

[0035] A dish image entails metadata in the present embodiment. The metadata includes information indicating, for example, a 
[0036] The information extraction unit 120 extracts information regarding at least one of the person relating to the dish image, the shooting environment of the dish image, the shooting place of the dish image, and the shooting time of the dish image from the metadata of the dish image acquired by the image acquisition unit 110, and provides the extracted information to the dish recognition unit 130. The information extraction unit 120 is realized by a processor such as a central processing unit (CPU) operating in accordance with a program stored in a memory.

refer to a storage that stores the target image photographed in the past and the information extracted from the target image in the past, in association with each other (e.g. the database is referred to in order to determine the photographed image is one that is stored, which is disclosed in ¶ [37]-[39] and [42]-[44].  The recognition of the data uses the metadata associated with the image data to recognize the image, which is explained in ¶ [37]-[39].);

[0037] The dish recognition unit 130 recognizes a single or multiple dish included in the dish image with reference to dish data selected, from dish data registered in advance, on the basis of a condition regarding at least one of the person relating to the dish image, the shooting environment of the dish image, the shooting place of the dish image, and the shooting time of the dish image. Information used for setting the condition is extracted from the metadata of the dish image by 
[0038] The "person relating to a dish image" herein includes, for example, a user who shoots the dish image, and a person who is with the user when the dish image is shot, which namely means a person who takes a meal shown in the dish image with the user. The "shooting environment of a dish image" includes, for example, luminous intensity in the neighborhood at the time of shooting the dish image, colors of the background table and a tray, and conditions of illumination (that mean whether the illumination is natural light, light of a fluorescent lamp, light of an electric bulb, or the like). The "shooting place of a dish image" includes, for example, coordinates (latitude and longitude) of a place in which the dish image is shot, and a specific name of the place (such as an office, a home, and a restaurant). Additionally, the shooting place of a dish image does not necessarily have to be identified in the form of a point, but may be identified, for example, in the form of an area having a predetermined size, an administrative district, and a name of the place. The "shooting time of a dish image" means a time at which the dish image is shot. The time may include a date. Dish data that is referred to by the dish recognition unit 130 is selected in accordance with a condition based on subsidiary information of the dish image as described above in the present embodiment. 
[0039] The database 140 stores dish data that is referred to in a process of dish recognition performed by the dish recognition unit 130. The dish data is stored in association with information such as the person, the shooting situation, the shooting place, and the shooting time. The dish recognition unit 130 selects dish data that is referred to in a process of dish recognition, on the basis of the above-described information associated with the dish data, and a condition that is set by the information extraction unit 120 on the basis of information extracted from metadata of the dish image. The database 140 is realized, for example, by a storage device of the information 

[0042] FIG. 2 is a diagram for schematically describing a dish recognition process according to the first embodiment of the present disclosure. With reference to FIG. 2, the dish recognition unit 130 of the information processing apparatus 100 recognizes dishes 1012 included in a dish image 1010 by matching the dish image 1010 with dish data 1020. In the illustrated example, rice 1012a, a salad 1012b, an egg 1012c, a fish 1012d, and miso soup 1012e are recognized as the dishes 1012. 
[0043] The dish image 1010 is an image obtained by shooting, for example, a meal that a user takes, and acquired by the image acquisition unit 110. Meanwhile, the dish data 1020 is data corresponding to each dish that may be included in the dish image 1010, registered in advance, and stored in the database 140. The dish recognition unit 130 matches the dish image 1010 with the dish data 1020. For example, if the dish data 1020 is data of an image showing each dish, the dish recognition unit 130 performs matching such as template matching on the images. Various known techniques as described in, for example, JP 2011-28382A can be used for matching. 
[0044] As an example, the dish image 1010 herein matches with the dish data 1020 in a process performed by the dish recognition unit 130. However, the dish recognition unit 130 may recognize the dishes 1012 included in the dish image 1010 through a process other than matching. For example, the dish recognition unit 130 may use the selected dish data 1020 as a learning sample to recognize the dishes 1012 through object recognition. 

determine whether the target image photographed in the past has been captured in the photographed image (e.g. the image recognition unit determines if the dish image matches dish image data that is stored within the database, which determines if an image was stored in advance.  This is disclosed in ¶ [42]-[44] above.); and 
execute, when the target image photographed in the past has been captured in the photographed image, predetermined processing based on the information associated with the target image (e.g. if the invention recognizes an image but an inappropriate area for recognition is displayed, the user manually adjusts the area for recognition of the item for more accurate detection in the future.  The processing of displaying and changing a recognition area based on the identification of the metadata associated with an image is performed based on the recognized image being displayed, which is disclosed in ¶ [114]-[117].).  

[0114] FIG. 13 is a diagram for describing an example of additional registration of dish data in the fifth embodiment of the present disclosure. FIG. 13 illustrates an example of an automatic recognition result obtained by the standard dish recognition unit 470. The result indicates that the rice 1012a, the egg 1012c, the fish 1012d, and the miso soup 1012e are recognized as the dishes 1012 included in the dish image 1010, but the salad 1012b is not recognized. Although the miso soup 1012e is certainly recognized, it is determined that the miso soup has a smaller dish area than the actual area for the miso soup.

[0115] Accordingly, a user corrects the recognized area, and manually inputs the recognition result. For example, such an input is acquired when a recognition result obtained by the standard dish recognition unit 470 is provided to the user via the recognition result integrating unit 480 and the result output unit 150, and the user makes correction and performs a manual input operation. The figure illustrates the example in which a user uses a touch panel and the like to designate a position on an image, and designates an area for the displayed dish image 1010. However, the example of the user input is not limited thereto. Various input devices may be used for performing an input operation. 
[0116] In the illustrated example, first, a user corrects the recognized area for the miso soup 1012e. The area for the miso soup 1012e indicated by the recognition result hereby matches with the area in which the actual miso soup bowl is shown. Then, the dish data management unit 560 registers the dish data corresponding to the corrected miso soup 1012e with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the miso soup 1012e included in the dish image next time or later since the standard dish recognition unit 470 fails to correctly recognize the area for the miso soup 1012e. 
[0117] Next, the user performs a manual input operation to cause the salad 1012b, which fails to be recognized, to be recognized. For example, the user designates the area for the salad 1012b in the dish image 1010, and inputs a dish name, "salad," for the designated area. The dish data management unit 560 registers the dish data corresponding to the salad 1012b with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the salad 1012b included in the dish image next time or later since the standard dish recognition unit 470 fails to recognize the salad 1012b. 


Re claim 2: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki teaches the information processing device according to claim 1, 
wherein the at least one processor is configured to request, when a new target image that has not been photographed in the past has been captured in the photographed image, a server to extract the information based on the photographed image (e.g. ¶ [92] discloses registering new dish data determined in a database.  This embodiment is included in the fourth embodiment that includes the function of the stand dish recognition, which is disclosed in ¶ [102] and [103].  Although the dish recognition unit (103) may not be able to recognize the dish with the image data and metadata, the standard dish recognition process is performed to recognize the dish data as well, which 

[0092] As described above, for example, dish data may be registered in accordance with an input operation of a user, and may be distributed by a user who satisfies a predetermined condition. Then, the dish data management unit 360 registers new dish data with the database 140 in an additional manner. However, while dish data is registered in an additional manner, the volume of dish data used by the dish recognition unit 130 also unilaterally increases. Accordingly, processing loads in dish recognition also increases, though the dish data is selectively referred to under a predetermined condition. The dish data management unit 360 therefore registers dish data in an additional manner, and automatically deletes dish data on the basis of a predetermined criterion in the present embodiment.

[0102] FIG. 11 is a block diagram illustrating a schematic functional configuration of an information processing apparatus according to a fourth embodiment of the present disclosure. With reference to FIG. 11, an information processing apparatus 400 includes an image acquisition unit 110, a dish recognition unit 130, a database 140, a result output unit 150, a standard dish recognition unit 470, and a recognition result integrating unit 480. The information processing apparatus 400 may further include an information extraction unit 120 or a dish data management unit 360.

[0103] As shown in the figure, the information processing apparatus 400 may have the same configuration described in the 

[0104] The standard dish recognition unit 470 recognizes a single or multiple dishes included in a dish image acquired by the image acquisition unit 110 without using a condition used for selecting dish data that is referred to when the dish recognition unit 130 performs a recognition process. A technique for a dish recognition process used by the standard dish recognition unit 470 is not particularly limited. For example, the standard dish recognition unit 470 may identify a dish area in a dish image through edge detection, and recognize a dish included in the area through learning-based object recognition. The standard dish recognition unit 470 is realized by a processor such as a CPU operating in accordance with a program stored in a memory. 
[0105] A dish recognition process performed by the dish recognition unit 130 uses dish data associated with, for example, information indicating a situation in which a user shoots a dish image, and information indicating a situation in which a meal is taken, which namely means a personalized process for each user. Meanwhile, the standard dish recognition unit 470 uses common data for each user, and provides a more standard and generalized dish recognition process. Independent of a person relating to a dish image, a shooting environment of the dish image, a shooting place of the dish image, and a shooting time of the dish image, the standard dish recognition unit 470 performs dish recognition. 
[0106] Thus, even if it is difficult for the dish recognition unit 130 to perform dish recognition, which namely means, for example, that no metadata is added to a dish image so that information is not acquired or that the database 140 does not store dish data which satisfies a condition indicated by information such as metadata (for example, when a user takes a meal in a restaurant that the user has not visited before), the standard dish recognition unit 470 may successfully perform dish recognition. 



[0113] The dish data management unit 560 registers dish data with the database 140 in an additional manner on the basis of a recognition result obtained by the standard dish recognition unit 470. In the present embodiment, if a dish included in a dish image is not automatically recognized, the recognition result is decided by the standard dish recognition unit 470 on the basis of an input of a user. In that case, the dish data management unit 560 registers data of the dish, which is not automatically recognized, as dish data in an additional manner. A result obtained by automatically recognizing a dish included in a dish image may be corrected by the standard dish recognition unit 470 on the basis of an input of a user. In that case, the dish data management unit 560 registers the data of the dish having the recognition result, which is decided through correction, as dish data in an additional manner. The dish data management unit 560 is realized by a processor such as a CPU operating in accordance with a program stored in a memory.

[0121] The present embodiment is different from the fourth or fifth embodiment in that the same functional configuration described in the fourth or fifth embodiment is distributed and realized in the client 600 and the server 700. For example, the client 600 is realized by a terminal apparatus used by a user. The server 700 is realized by a single or multiple server apparatuses that communicate with the terminal apparatus, which is the client 600, to provide a service to the user. Since the other parts of the configuration according to the present embodiment are substantially the same described in the fourth or fifth embodiment, the repeated detailed description will be omitted. 
[0122] The standard dish recognition unit 770 of the server 700 receives a dish image from the image acquisition unit 110 of the client 600, and performs the same standardized process of dish recognition performed by the standard dish recognition unit 470 described in the fourth or fifth embodiment. The standard dish recognition unit 770 transmits the recognition result to the recognition result integrating unit 480 of the client 600. That is, in the present embodiment, the client 600 asks the server 700 to perform the standardized process of dish recognition performed by the standard dish recognition unit 770. 

wherein the at least one processor is configured to receive the information extracted by the server (e.g. the server sends the recognized data back to the user computer or device, which is disclosed in ¶ [121] and [122] above.  The image data recognized is sent back to the client computer from the server, which is disclosed in ¶ [114] combined with ¶ [121] and [122] above.), and

[0114] FIG. 13 is a diagram for describing an example of additional registration of dish data in the fifth embodiment of the present disclosure. FIG. 13 illustrates an example of an automatic recognition result obtained by the standard dish recognition unit 470. The result indicates that the rice 1012a, the egg 1012c, the fish 1012d, and the miso soup 1012e are recognized as the dishes 1012 included in the dish image 1010, but the salad 1012b is not recognized. Although the miso soup 1012e is certainly recognized, it is determined that the miso soup has a smaller dish area than the actual area for the miso soup.
 
wherein the at least one processor is configured to execute, when the new target image has been captured in the photographed image, the predetermined processing based on the information received from the server (e.g. an unrecognized image is returned to the user and the client computer is used to display the recognized and unrecognized images.  The user can initiate further processing based on the dish images recognized and the metadata associated with this image by changing the overall recognition area of the recognized image.  In addition, data that is not identified can be manually designated by a user to have correct metadata associated with the unrecognized image, which is disclosed in ¶ [115]-[117].).  

Accordingly, a user corrects the recognized area, and manually inputs the recognition result. For example, such an input is acquired when a recognition result obtained by the standard dish recognition unit 470 is provided to the user via the recognition result integrating unit 480 and the result output unit 150, and the user makes correction and performs a manual input operation. The figure illustrates the example in which a user uses a touch panel and the like to designate a position on an image, and designates an area for the displayed dish image 1010. However, the example of the user input is not limited thereto. Various input devices may be used for performing an input operation. 
[0116] In the illustrated example, first, a user corrects the recognized area for the miso soup 1012e. The area for the miso soup 1012e indicated by the recognition result hereby matches with the area in which the actual miso soup bowl is shown. Then, the dish data management unit 560 registers the dish data corresponding to the corrected miso soup 1012e with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the miso soup 1012e included in the dish image next time or later since the standard dish recognition unit 470 fails to correctly recognize the area for the miso soup 1012e. 
[0117] Next, the user performs a manual input operation to cause the salad 1012b, which fails to be recognized, to be recognized. For example, the user designates the area for the salad 1012b in the dish image 1010, and inputs a dish name, "salad," for the designated area. The dish data management unit 560 registers the dish data corresponding to the salad 1012b with the database 140 in an additional manner. This is because it is more appropriate to use the dish data registered this time by the dish recognition unit 130 in order to recognize the salad 1012b included in the dish image next time or later since the standard dish recognition unit 470 fails to recognize the salad 1012b. 

Re claim 3: The teachings of Mochizuki are applied to claim 2 above. 
Mochizuki teaches the information processing device according to claim 2, 
wherein the storage
wherein the at least one processor is configured to store, when the new target image has been captured in the photographed image, the new target image and the information received from the server in the storage

Re claim 9: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki discloses the information processing device according to claim 1, wherein the at least one processor is configured to use template matching or histogram distribution to determine whether the target image photographed in the past has been captured in the photographed image (e.g. the invention discloses the feature of matching dish data with dish images to recognize images, which is described in ¶ [43] above.).  

Re claim 10: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki teaches the information processing device according to claim 1, 
wherein the at least one processor is capable of photographing a plurality of target images at a time (e.g. as seen in figure 2, (1010) shows an image with multiple images photographed at the same time, which is disclosed in ¶ [43] and [114] above.), and 
wherein the at least one processor is configured to execute, when the plurality of target images have been captured in the photographed image, the predetermined processing based on a plurality of pieces of information respectively corresponding to the plurality of target images (e.g. the server or the standard recognition unit on the PC recognizes the different dish data and sends the recognized dish data to the client PC.  The client PC performs the processing of displaying the information with the labels above the identified dishes, which is disclosed in ¶ [114]-[116] above.  In addition, the user can manually adjust the recognition area based on a limited area extracted or recognized, which can be considered as processing performed based on data recognized from the server.  Lastly, the user can add a label for an unrecognized dish based on not finding a match to certain data, which is a processing performed based on the server or standard recognition function returning an image without identifying the name of the image, which is disclosed in ¶ [14]-[17] above.).  

Re claim 14: Mochizuki discloses an information processing method, comprising: 
a camera capable of photographing a target image including predetermined information (e.g. a camera is used to capture an image, and the image includes metadata that is considered as the predetermined information, which is disclosed on ¶ [33], [35] and [36] above.); 
referring to a storage that stores the target image photographed in the past and the information extracted from the target image in the past, in association with each other (e.g. the database is referred to in order to determine the photographed image is one that is stored, which is disclosed in ¶ [37]-[39] and [42]-[44] above.  The recognition of the data uses the metadata associated with the image data to recognize the image, which is explained in ¶ [37]-[39] above.); 
determining whether the target image photographed in the past has been captured in the photographed image (e.g. the image recognition unit determines if the dish image matches dish image data that is stored within the database, which determines if an image was stored in advance.  This is disclosed in ¶ [42]-[44] above.); and 
executing, when the target image photographed in the past has been captured in the photographed image, predetermined processing based on the information associated with the target image (e.g. if the invention recognizes an image but an inappropriate area for recognition is displayed, the user manually adjusts the area for recognition of the item for more accurate detection in the future.  The processing of displaying and changing a recognition area based on the identification of the metadata associated with an image is performed based on the recognized image being displayed, which is disclosed in ¶ [114]-[117] above.).  

Re claim 15: Mochizuki discloses a non-transitory computer-readable information storage medium for storing a program for causing a computer to: 
acquire a photographed image photographed by a camera capable of photographing a target image including predetermined information (e.g. a camera is used to capture an image, and the image includes metadata that is considered as the predetermined information, which is disclosed on ¶ [33], [35] and [36] above.); 
refer to a storage that stores the target image photographed in the past and the information extracted from the target image in the past, in association with each other (e.g. the database is referred to in order to determine the photographed image is one that is stored, which is disclosed in ¶ [37]-[39] and [42]-[44] above.  The recognition of the data uses the metadata associated with the image data to recognize the image, which is explained in ¶ [37]-[39] above.); 
determine whether the target image photographed in the past has been captured in the photographed image (e.g. the image recognition unit determines if the dish image matches dish image data that is stored within the database, which determines if an image was stored in advance.  This is disclosed in ¶ [42]-[44] above.); and 
execute, when the target image photographed in the past has been captured in the photographed image, predetermined processing based on the information associated with the target image (e.g. if the invention recognizes an image but an inappropriate area for recognition is displayed, the user manually adjusts the area for recognition of the item for more accurate detection in the future.  The processing of displaying and changing a recognition area based on the identification of the metadata .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Mudrick (USP 8651370).

Re claim 4: The teachings of Mochizuki are applied to claim 2 above. 
Mochizuki teaches the information processing device according to claim 2, 
at least one processor is configured to continuously photograph the target image (e.g. a user can shoot an image of a dish or dishes one time and at a later time, which the shooting of the image is taught in ¶ [33] above.). 

However, Mochizuki fails to specifically teach the features of wherein the target image includes a predetermined pattern, 
wherein the at least one processor is configured to request, when the pattern is detected from the photographed image, the server to extract the information.  
However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches wherein the target image includes a predetermined pattern (e.g. a phone can be used to detect a QR code after the phone takes a scans a photo of a souvenir that includes the QR code, which is taught in col. 5, 15-59.), 

(16)    Certain embodiments contemplate a user scanning a QR code using a device such as a smart phone followed by either decoding and/or transmission of QR code data to a server for processing personalized content applications. The QR code includes information or indications of a command for a location on the web or a server that the user wishes to access. The device's decoder may send the QR code data request to the server supporting the QR code processing application and the URL from the decoded QR code via a network as herein discussed. In response to the transmission of the QR code by a user, the device may receive an XML file comprising a web page containing the personalized content from the server, and the user's device displays the text, graphics and multimedia data of the file to the user. 


wherein the at least one processor is configured to request, when the pattern is detected from the photographed image, the server to extract the information (e.g. a request is sent to the server to decode the QR code and extract the QR data from the QR code in order to be sent to the client device, which is taught in col. 5, 15-59 above.).
Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes a predetermined pattern, wherein the at least one processor is configured to request, when the pattern is detected from the photographed image, the server to extract the information, incorporated in the device of Mochizuki, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  

Re claim 12: The teachings of Mochizuki are applied to claim 1 above. 
However, Mochizuki fails to specifically teach the features of the information processing device according to claim 1, wherein the target image includes an image 
However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches wherein the target image includes an image obtained by embedding the information in an image in which a subject has been captured (e.g. a phone can be used to detect a QR code after the phone takes a scans a photo of a souvenir that includes the QR code, which is taught in col. 5, 15-59 above.). 

Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes an image obtained by embedding the information in an image in which a subject has been captured, incorporated in the device of Mochizuki, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  


Re claim 13: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki teaches an information processing system, comprising: 
the information processing device of claim 1; and  
a server comprising:
at least one server processor configured to request, when a new target image that has not been photographed in the past has been captured in the photographed image, the server to extract the information based on the photographed image (e.g. when a new image has been photographed, the standard recognition unit recognizes and extracts the image of the new dish information from the transmitted information sent by the information processing apparatus.  This information is then sent to the client computer for display, which is taught in ¶ [113], [114] and [117]-[119], [121] and [122] above.); 
wherein the at least one server processor is configured to receive the information extracted by the server (e.g. with the server acting as the standard recognition unit, the server processor receives the image of the unrecognized dish from the client computer for recognition, which is taught in ¶ [121] and [122] for the server description and recognition is explained in [113] and [114] above.); and

wherein the at least one server processor is configured to execute, when the new target image has been captured in the photographed image, the predetermined processing (e.g. the client computer receives a result of the recognition from the server in order for the client computer to display what was recognized by the server, which is disclosed in ¶ [114], [117]-[119], [121] and [122] above.  The server executes the transmission of the result to the client computer of the result of recognition of the image data.).

wherein the at least one server processor is configured to execute, when the new target image has been captured in the photographed image, the predetermined processing based on the information received from the server.  
However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches wherein the at least one server processor is configured to execute, when the new target image has been captured in the photographed image, the predetermined processing based on the information received from the server (e.g. the server receives a QR code from the phone that has captured an image including the QR code.  The server receives this information, and a processor within the server returns a multimedia object based on evaluating the QR code, which is taught in col. 4, ll. 30-45.  The evaluation of the QR code and returning personalized content is considered as predetermined processing.).

(13)    In other embodiments, QR code recognition is performed via a user's device coupled to a server via a network to provide said personalized content. Generally referring to FIG. 2, a server may be configured to receive either decoded QR code data or packets of encoded QR codes from one or more users. In the latter case, the server may be configured to decode each of the accepted QR code packets as they are received in order to regenerate the original QR code, and store the original QR code into one or more buffers associated with the user transmitting the packets of encoded QR codes. The server may be configured to evaluate the QR code or QR code data from each of the user(s), and in response to transmit a respective personalized content, to for example a user's phone. In addition, a server may be 

Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one server processor is configured to execute, when the new target image has been captured in the photographed image, the predetermined processing based on the information received from the server, incorporated in the device of Mochizuki, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, as modified by Mudrick, as applied to claim 4 above, and further in view of Sharma (US Pub 2004/0128512).

Re claim 5: The teachings of Mochizuki in view of Mudrick are applied to claim 4 above. 
Mochizuki discloses the information processing device according to claim 4, 
wherein the at least one processor is configured to edit the photographed image based on a detection result (e.g. the user is able to edit the area used for recognition based on the recognized area determined by the standard recognition unit.  The user manually enlarges the recognition area used to recognize the dish captured by the 
  
However, Mochizuki fails to specifically teach the features of when the pattern is detected from the photographed image, wherein the at least one processor is configured to request the server to extract the information based on the photographed image.

However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches when the pattern is detected from the photographed image, wherein the at least one processor is configured to request the server to extract the information based on the photographed image (e.g. a request is sent to the server to decode the QR code and extract the QR data from the QR code in order to be sent to the client device, which is taught in col. 5, 15-59 above.).
Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of when the pattern is detected from the photographed image, wherein the at least one processor is configured to request the server to extract the information based on the photographed image, incorporated in the device of Mochizuki, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  

However, the combination of Mochizuki in view of Mudrick fails to specifically teach the features of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, and wherein the at least one processor is configured to request the server to extract the information based on the edited photographed image.
However, this is well known in the art as evidenced by Sharma.  Similar to the primary reference, Sharma discloses detecting an embedded pattern and processing the image (same field of endeavor or reasonably pertinent to the problem).    
Sharma teaches wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern (e.g. the invention discloses detecting a watermark present in an image.  After the watermark is detected, the image data containing the watermark is compressed and encrypted, which is disclosed in ¶ [98].), and 

[0097] Secure Transmission of Watermark Data 
[0098] With reference to FIG. 9, a secure method for transferring digitally watermarked data is disclosed. A digital watermark reader receives data (e.g., a captured image, a video frame, etc.) in step S1. In step S2, the reader determines whether a watermark is present in a captured image block area. For example, the reader may extract a watermark payload from image data, such as from luminance values, in an image block area (e.g., 8.times.8, 64.times.64, 128.times.128 pixel block, etc.). Alternatively, the reader may sample the area to determine whether a watermark signal is present in the block area. As an optional step, the watermark reader compresses the block of image data (e.g., via a lossy compression technique). Preferably, as indicated in step S3, the watermark reader 

wherein the at least one processor is configured to request the server to extract the information based on the edited photographed image (e.g. the watermark reader transmits the encrypted and compressed data to the server in order to have the server extract the watermark payload information, such as an IP address, back to the watermark reader computer, which is disclosed in ¶ [99] and [100].).
[0099] In step S4, the encrypted image block is transmitted to a receiving server, e.g., server 46 in FIG. 2. The receiving server decrypts the image block in step S5. (Preferably, only the receiving server has possession of a corresponding private key, which will decrypt the encrypted image block. In another embodiment, the watermark reader and the receiving server have systematical keys. In still another embodiment, the receiving server is issued a public key corresponding to the watermark reader's private key.). Optionally, if the image block was time stamped, the timestamp is checked to determine if the transmitted image block is stale. Staleness can be determined by comparing the timestamp with a predetermined window (e.g., 10 minutes, 1 hour, etc.). A stale timestamp may indicate a copy attack. Accordingly, a stale image block is preferably discarded.
[0100] If the image block is compressed, it is uncompressed by the receiving server. Otherwise, a watermark reader associated with the receiving server reads (e.g., extracts and decodes) the watermark payload in the image block, as indicated in step S6. The receiving server replies, as warranted, to the transmitting watermark reader in step S7. For example, the receiving server may transmit a URL or IP address associated with the decoded watermark payload. The receiving server may alternatively provide data, which is associated with the decoded watermark payload.

Therefore, in view of Sharma, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, and wherein the at least one processor is configured to request the server to extract the information based on the edited photographed image, incorporated in the device of Mochizuki, as modified by Mudrick, in order to edit data that is sent to the server to receive associated data with the decoded information, which can ensure the security of the transmitted information before receiving associated extracted information (as stated in Sharma ¶ [101]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Mudrick and Rhoads (US Pub 2014/0080428).

Re claim 6: The teachings of Mochizuki are applied to claim 2 above. 
However, Mochizuki fails to specifically teach the features of the information processing device according to claim 2, wherein the target image has a format including a first format and a second format which is more complicated in extraction of the information than in the first format, wherein the at least one processor is configured to identify the format of the target image captured in the photographed image; wherein the at least one processor is configured to extract, when the target image captured in the photographed image is in the first format, the information from the photographed image, at least one processor is configured to request, when the target image captured in the photographed image is in the second format, the server to extract the information.  

However, this is well known in the art as evidenced by Mudrick.  Similar to the primary reference, Mudrick discloses detecting a predetermined code or pattern in an image or on an item (same field of endeavor or reasonably pertinent to the problem).    
Mudrick teaches wherein the at least one processor is configured to identify the format of the target image captured in the photographed image (e.g. the phone can store software that allows the phone to identify a QR code that is captured by the phone for decoding, which is taught in col. 3, ll. 43-67.);

(11)    Referring to FIG. 2, in a typical embodiment a personalized souvenir may be produced so as to present a personalized characteristic and a corresponding QR code directing a consumer to a pre -determined website containing personalized content. It should be noted that such personalized characteristic contemplates a variety of individual consumer of locality identifiers such as, but not limited to: names, locations, events, individual characteristics, individual characters, and any combination thereof. In one embodiment, a user may select a personalized souvenir with a corresponding personalized QR code. The user may activate the code by taking a picture or scanning the QR code using known smart phone technology. In certain embodiments, the user's phone may transmit the QR code data to a remote server or directly to specified "uniform resource locator" (URL), which then returns back a multimedia object, such as a personalized content presentation or perhaps a menu of additional choices. In other embodiments, known smart phone technology may allow such a QR code to be decoded locally rather than transferring the QR code to the server for interpretation. In such an embodiment, a user having a device, for example a camera telephone phone equipped 
 
wherein the at least one processor is configured to extract, when the target image captured in the photographed image is in the first format, the information from the photographed image (e.g. the phone contains software that allows for the decoding of the QR code that is identified in the captured image, which is taught in col. 3, ll. 43-67 above.).   

Therefore, in view of Mudrick, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of wherein the at least one processor is configured to identify the format of the target image captured in the photographed image; wherein the at least one processor is configured to extract, when the target image captured in the photographed image is in the first format, the information from the photographed image, incorporated in the device of Mochizuki, in order to personalize items containing the QR code that may redirect the user to a digital location, which can aid in driving consumer interest in the item including the embedded pattern (as stated in Mudrick col. 4, 59-65).  

However, the combination of Mochizuki in view of Mudrick fails to specifically teach the features of wherein the target image has a format including a first format and a second format which is more complicated in extraction of the information than in the first format, and wherein the at least one processor is configured to request, when the 
However, this is well known in the art as evidenced by Rhoads.  Similar to the primary reference, Rhoads discloses detecting a barcode and/or a watermark (same field of endeavor or reasonably pertinent to the problem).    
Rhoads teaches wherein the target image has a format including a first format and a second format which is more complicated in extraction of the information than in the first format (e.g. the invention discloses applying a Fourier transform to data in order to detect a barcode.  If a barcode is not detected, another transform is applied in order to find different embedded information, such as a watermark, that could not be found with the initial Fourier transform, which is taught in ¶ [820]-[825] and [833] and figure 57.), and 


    PNG
    media_image1.png
    483
    367
    media_image1.png
    Greyscale


[0819] FIG. 57 shows an exemplary embodiment of the presently-discussed aspect of the technology. After converting the analog signals into digital native form, one or more other processes are performed. 
[0820] One such process is to perform a Fourier transformation (e.g., an FFT) on the native image data. This converts the spatial-domain representation of the image into a frequency-domain representation. 
[0821] A Fourier-domain representation of the native image data can be useful in various ways. One is to screen the image for likely barcode data. 
[0822] One familiar 2D barcode is a checkerboard-like array of light- and dark-squares. The size of the component squares, and thus their repetition spacing, gives a pair of notable peaks in 
[0823] As shown in FIG. 57, Fourier transform information can be analyzed for telltale signs associated with an image of a barcode. A template-like approach can be used. The template can comprise a set of parameters against which the Fourier transform information is tested--to see if the data has indicia associated with a barcode-like pattern. 
[0824] If the Fourier data is consistent with an image depicting a 2D barcode, corresponding information can be routed for further processing (e.g., sent from the cell phone to a barcode-responsive service). This information can comprise the native image data, and/or the Fourier transform information derived from the image data. 
[0825] In the former case, the full image data needn't be sent. In some embodiments a down-sampled version of the image data, e.g., one-fourth the resolution in both the horizontal and vertical directions, can be sent. Or just patches of the image data having the highest likelihood of depicting part of a barcode pattern can be sent. Or, conversely, patches of the image data having the lowest likelihood of depicting a barcode can not be sent. (These may be patches having no peak at the characteristic frequency, or having a lower amplitude there than nearby.) 

[0833] Likewise, the F-M data can be examined for tell-tale signs that the image data conveys a watermark. A watermark orientation signal is a distinctive signal present in some watermarks that can serve as a sign that a watermark is present.



wherein the at least one processor is configured to request, when the target image captured in the photographed image is in the second format, the server to extract the information (e.g. the system can detect a watermark based on the second processing performed on the data.  After the watermark is detected, the image data is sent to a watermark service for processing, which is taught in ¶ [833], [835] above and [989].).

[0989] When a user snaps a picture of a newspaper story of interest (which picture may capture just text/graphics from the desired story/advertisement, or may span other content as well), the watermark of that page is decoded (either locally by the device, remotely by a different device, or in distributed fashion).

Therefore, in view of Rhoads, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image has a format including a first format and a second format which is more complicated in extraction of the information than in the first format, and wherein the at least one processor is configured to request, when the target image captured in the photographed .  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Picard (US Pub 2004/0100652).

Re claim 7: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki discloses the information processing device according to claim 1, 
wherein the at least one processor is configured to continuously photograph the target image (e.g. a user can shoot an image of a dish or dishes one time and at a later time, which the shooting of the image is taught in ¶ [33] above.). 

However, Mochizuki fails to specifically teach the features of wherein the target image includes a predetermined pattern, and wherein the at least one processor is configured to determine, when the pattern is detected from the photographed image, whether the target image photographed in the past has been captured in the photographed image from which the pattern has been detected.  
	However, this is well known in the art as evidenced by Picard.  Similar to the primary reference, Picard discloses detecting a barcode within an image that is captured (same field of endeavor or reasonably pertinent to the problem).    
at least one processor is configured to determine, when the pattern is detected from the photographed image, whether the target image photographed in the past has been captured in the photographed image from which the pattern has been detected (e.g. the invention detects a pattern in a picture taken by the mobile device, which is taught in ¶ [112] and [113].  The invention compares a signature score with a threshold to determine if the scanned image is original or non-original based on how similar the scanned image is to others in the past, which is taught in ¶ [115]-[118].).

[0112] Now is described a first method of authentication that can be used for any a 2D barcode with a visible pattern comprising at least said signature and constituting a local authentication method of a 2D barcode for a low security check. This first method of authentication of a 2D barcode is performed to detect if a product has an original 2D barcode or a non-original 2D barcode, and comprises the following steps: 
[0113] reading (scanning) with said 2D barcode-reader of the mobile device 20 said 2D-barcode 400, forming thereby a picture 400' (scanned 2D-barcode) of said 2D-barcode 400, 
[0114] Decoding primary information contained in primary information pattern 410 (this primary information can contain indication about geometric localisation of the visible pattern containing secondary information which contains relevant information for cropping and authenticating), 
[0115] locating within said picture 400' said visible pattern 420 (by cropping) and identifying, within said secondary information said signature (in FIG. 4 zone 424) with said mobile device 20 thereby forming a detected signature, 
[0116] comparing (for instance by image correlation function) said detected signature to a signature key (or signature) of a source 2D bar-code available in said mobile device 20 (hardcoded in the 2D barcode message of the primary information pattern 410 
[0117] comparing said signature similarity score to a predetermined signature threshold (that can for example be inserted in the primary information forming the QR Code message, such that authentication can be performed in the mobile device 20 without any connexion with the server 30, alternatively a list of signature thresholds for each signature may have been downloaded previously) 
[0118] establishing an authentication signature result being success (original 2D barcode) if said result is equal to or more than said predetermined signature threshold or being failure (copy and therefore non-original 2D barcode) if said result is less than said predetermined signature threshold. These steps can be implemented several times for the same or different scans of a presumed same original 2D barcode, in order to help for determining the predetermined signature threshold which depends on the typical signature similarity score distribution for original 2D barcode which can serve as reference. 

Therefore, in view of Picard, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the target image includes a predetermined pattern, and wherein the at least one processor is configured to determine, when the pattern is detected from the photographed image, whether the target image photographed in the past has been captured in the photographed image from which the pattern has been detected, incorporated in the device of Mochizuki, in order to determine if the photographed image is an original or a copy of a previously scanned document, which can aid in security of the scanned image (as stated in Picard ¶ [46]).  

Re claim 8: The teachings of Mochizuki in view of Picard are applied to claim 7 above. 
Mochizuki discloses the information processing device according to claim 7, 


However, Mochizuki fails to specifically teach the features of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, wherein the at least one processor is configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited.  
However, this is well known in the art as evidenced by Picard.  Similar to the primary reference, Picard discloses detecting a barcode within an image that is captured (same field of endeavor or reasonably pertinent to the problem).    
Picard teaches wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern (e.g. the function of cropping a portion of the image is considered as an edit of the image.  After detecting a primary information to detect 
wherein the at least one processor is configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited (e.g. after the image is cropped, the cropped or edited image is compared to pre-loaded key images based on the similarity score calculated.  This is a form of determining whether a newly photographed barcode is the same as a previously stored key, which is described in ¶ [116]-[118] above.).

Therefore, in view of Picard, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one processor is configured to edit, when the pattern is detected from the photographed image, the photographed image based on a detection result of the pattern, wherein the at least one processor is configured to determine whether the target image captured in the photographed image photographed and edited in the past has been captured in the photographed image newly photographed and edited, incorporated in the device of Mochizuki, in order to determine if the photographed image is an original or a copy of a previously scanned document, which can aid in security of the scanned image (as stated in Picard ¶ [46]).  


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Mackinnon (US Pub 2013/0256403).

Re claim 11: The teachings of Mochizuki are applied to claim 1 above. 
Mochizuki teaches the information processing device according to claim 1, 
wherein the information includes information relating to payment of a product or a service (e.g. the image information gathered, such as the overall recognition area of the image or the dish data are acquired and are related to a service, which is disclosed in ¶ [41].), 

[0041] Information such as nutrition and calories regarding each dish has been already provided on the basis of a material for the dish and a method for cooking the dish. Such kinds of information can be stored in the database 140, and also be acquired from an appropriate service on a network. Accordingly, once a dish included in a dish image is recognized, it is possible to calculate, on the basis of information of the recognized dish such as nutrition and calories, the nutrition and the calories of the meal that a user takes, and provide the information to the user via the result output unit 150. Such kinds of information regarding the recognition result may be provided to a user each time the user takes a meal. Alternatively, the information regarding the recognition result may be accumulated as a log, further analyzed as necessary, and provided to the user.

wherein the target image is photographed when the product is purchased or when the service is used (e.g. the photo of the dish is performed when using the service associated with the photographed foods, which is disclosed in ¶ [41] above.).


However, this is well known in the art as evidenced by MacKinnon.  Similar to the primary reference, MacKinnon discloses scanning a barcode to purchase a product (same field of endeavor or reasonably pertinent to the problem).    
MacKinnon teaches wherein the predetermined processing includes payment processing relating to the product or the service (e.g. goods can be purchased using the scanning of a barcode, which is taught in ¶ [107].  The user can purchase these items by entering payment information in the payment process when related to the products, which is taught in ¶ [109] and [110].).

[0107] At step 320, "Build Cart," the secure self-payment app keeps a tally of the items that the consumer wishes to purchase in an electronic in-app shopping cart. The shopping cart is built as the consumer scans an identifying code (such as a barcode or other unique item identifier) with the device camera or otherwise looks up and confirms items that he or she wishes to purchase or view in-app. The web API displays information from a linked database that includes price and may include information such as product description, images, additional recommendations or other information that may aid the consumer in making the purchase decision. The app may give the consumer an option to confirm the item for purchase and to either store it in an in-app virtual shopping cart with other previously entered items or to purchase the item alone. There may be an option to select a desired quantity of the item or to add specific promotional codes. The web API may also display promotions and suggestions triggered by the customer's use of the app. To provide the consumer with meaningful promotions and suggestions, the secure self-payment system may track and monitor the consumer's item lookup and purchase history as well as use all data entered by the customer when setting up or modifying the consumer profile. If the consumer chooses to add 
[0108] For many reasons, and in particular for reasons related to security and anti-theft concerns, a retailer may create restrictions that are implemented by the self-payment app or web API that only allow specific items to be added to the shopping cart or that impose transaction or item value limits. In some cases, items may be at high risk of running out of stock, too large to carry out of the store and may pose liability issues (e.g., a television set), too expensive to purchase within the secure self-payment application as deemed by the retailer (e.g., a high-end digital camera), or may carry an inventory tag that the retailer wishes to remove or de-activate themselves. Where the retailer has created such restrictions, the consumer is notified of the specific restriction in-app once the web API retrieves the product information from the item database including any associated restrictions. 
[0109] At step 322, "Confirm Payment," the shopping cart takes the item and price data and displays a total purchase amount in-app on the consumer's device. The secure self-payment application displays the total purchase amount and prompts the consumer to select his or her default payment method, or to select another saved payment method, or to create a new payment method. The secure self-payment application may also give the consumer options to change quantities, add promotional codes, remove items or to go back to step 320 to add more items to his or her in-app virtual cart. The secure self-payment application attempts a purchase through the web API and the payment processor once the consumer confirms his or her intent to attempt to apply his or her selected payment method to the proposed transaction. In the preferred embodiment, step 322 is only completed once the consumer confirms the purchase amount in-app and agrees to begin the checkout process. 


Therefore, in view of MacKinnon, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the predetermined processing includes payment processing relating to the product or the service, incorporated in the device of Mochizuki, in order to proceed in purchasing a good on demand in a secure transaction, which improves the purchasing of scanned goods by a customer (as stated in MacKinnon ¶ [09]-[12]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmstead discloses checking a local cache for a part of a job before acquiring the job part from the server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAD DICKERSON/           Primary Examiner, Art Unit 2672